Citation Nr: 1827041	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-36 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.  

2.  Entitlement to service connection for a migraine headache condition.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In March 2018, the Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing.  The transcript of the hearing is associated with the record.  

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  

The issue of entitlement to service connection for gastrointestinal disorder has been raised by the record in the March 2018 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The issues of entitlement to service connection for PTSD, and migraine headache condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  



FINDING OF FACT

A right shoulder condition documented in service was an acute condition; the condition was not documented as continuing within one year of separation from active service; and, the evidence does not support a finding that the Veteran's right shoulder condition was caused by or is otherwise related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist for the claims decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Service Connection

Based on a review of the claims folder, the Board finds that the competent evidence of record weighs against the claim for service connection for a right shoulder disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  

Therefore, the Board must assess the competence and credibility of lay statements. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

The Veteran's service treatment records (STRs) show a complaint for right shoulder pain which was assessed as inflammation of the tendons in November 1985.  The Veteran's separation medical examination in 1988 has no notation of an ongoing right shoulder condition.  

Post-service, the available medical records document that the Veteran did not seek treatment for right shoulder pain until March 2014, about 26 years after separating from active service.  

The Veteran was afforded a VA examination in March 2014 for his right shoulder claim.  The examiner noted the treatment for tendonitis in the shoulder in 1985 in the report.  According to the X-rays done at the time of the VA examination in March 2014, the examiner noted that the Veteran had degenerative arthritis in the right shoulder, specifically "mild acromioclavicular joint osteoarthritis without acute osseous abnormality."  The examiner opined that the current right shoulder condition was less likely than not related to active service.  The examiner's rationale was that the Veteran did not have follow-up treatment after the 1985 complaint of right shoulder pain, there was no notation on the 1988 separation examination, and the Veteran's records show he did not seek treatment for right shoulder pain again for over 25 years.  

The Board must consider the Veteran's lay statements as to history of an injury.  While the Veteran may believe that his current right shoulder condition is due to an injury sustained in the gym or to moving heavy cable during active service as he contended in the March 2018 hearing, as a lay person, he has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of musculoskeletal disabilities requires medical testing and expertise to determine.  Thus, his lay opinion regarding the etiology of his current right shoulder condition is not competent medical evidence.  

The Board finds the absence of treatment for or complaints of a right shoulder condition for 25 years after release from active duty in the Veteran's post-service medical records probative.  Although the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed right shoulder disability resulting from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment can be evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  Combined with the medical examiner's March 2014 opinion that the Veteran's current right shoulder condition is not related to active service, the Board finds that service connection is not warranted.  

The most probative and persuasive evidence is against finding that the Veteran's current right shoulder condition is related to service.  Accordingly, service connection for a right shoulder disability is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a right shoulder condition is denied.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

The Veteran submitted a medical opinion dated December 2014 that opines that the Veteran's migraine headaches may be due to toxic exposure during active service.  Specifically the Veteran contends that due to an incident aboard ship in active service when the ship went dead in the water, JP-5 jet fuel leaked into the clean water supply exposing the Veteran to related toxins.  The Veteran submitted ship's logs from the USS Belleau Wood that notate an event of both boilers aboard ship failing in 1987 and the ship being rendered dead in the water.  Additionally, the Veteran's STRs contain an undated page for a medical history report with a notation that he felt he had been exposed to JP-5 in the clean water tanks.  The Veteran has also contended that working around hydraulic fluids exposed him to toxins.  

However, the Veteran's medical records also contain numerous references to the development of migraines or headaches in childhood and continuing throughout adolescence, e.g. September 13, 2013 and November 2012.  The submitted December 2014 medical opinion notes "minor headaches prior to enlistment, but no chronic issues listed on the medical induction examination report."  At the March 2018 hearing the Veteran testified that he had headaches as a child but once he obtained glasses, they went away.  In contrast, a September 13, 2013 VA medical treatment documents that the Veteran reported he had headaches as a child which worsened in adolescence.  

The Veteran has not been afforded a VA examination for his migraine headaches claim.  Pursuant to McClendon, the Veteran has a diagnosed current migraine condition, has medical records alluding to headaches existing prior to or since service, and a medical opinion that these headaches were related to or aggravated by active service.  As the available December 2014 medical opinion's assessment of the level of severity of any previously existing headaches or migraines seems to be in conflict with the available medical evidence of record, as well as in conflict with a confirmed event of jet fuel contamination aboard ship, a VA examination is warranted.  

The Veteran submitted a private treatment opinion dated October 2014 opining that the Veteran's PTSD has been a "direct result of or made substantially worse by, incidents that occurred during service."  The Veteran's medical records note a childhood history of abuse that the private opinion does not discuss.  A September 2013 VA psychiatric treatment note indicated that the Veteran has PTSD and that it was due to child abuse.  The medical records also document two confirmed suicide attempts by the Veteran prior to enlistment in the Navy.  The Veteran contends that his PTSD was a result of an incident aboard ship during which unknown persons shot in his direction while he was exposed outside of the ship.  In a March 2015 memorandum, the RO reported that this incident was not a verifiable event for the purposes of a PTSD stressor.  The Veteran also submitted a May 2014 statement from his mother who recalls that the Veteran called her in 1987 to ask if the United States was at war, but the Veteran did not explain further.  

The Veteran has a confirmed diagnosis of PTSD and has submitted an opinion that it may be related to, or have been aggravated by active service.  Although the claimed stressor was not verified, the Board finds that additional medical analysis is necessary to make a determination on the claim, thus the Veteran has met the minimum threshold to obtain a VA examination under McClendon.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA headaches examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For any headache condition diagnosed the examiner must discuss the following in his or her opinion:

(a)  Did the Veteran have a headache or related condition such as migraines, which clearly and unmistakably existed prior to active service?  

(b)  If the headache condition(s) existed prior to service, is it at least as likely as not (i.e. 50 percent probability) that the headache condition(s) was aggravated by the Veteran's active service?  (Include a discussion of the Veteran's contention that he was exposed to toxins in hydraulic fluid and jet fuel).  

(c)  If the headache condition did not clearly and unmistakably exist prior to service, is it at least as likely as not (i.e. 50 percent probability) that the headache disorder(s) was caused by or developed during the Veteran's active service?  (Include a discussion of the Veteran's contention that he was exposed to toxins in hydraulic fluid and jet fuel).  

(d)  Discuss the impact, if any, that the Veteran's headaches have in an occupational setting.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of headache symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

2.  Schedule the Veteran for a VA psychiatric examination by a VA professional qualified to make psychiatric examinations.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must state that the claims file was reviewed.  All necessary tests should be conducted.  Based on the review of all the evidence of record, the VA examiner is asked to address the following questions:

(a)  The VA examiner shall list all of the Veteran's current psychiatric disorder diagnoses.  

(b)  Did the Veteran have a psychiatric condition that clearly and unmistakably existed prior to active service?  

(c)  If the psychiatric condition(s) existed prior to service, is it at least as likely as not (i.e. 50 percent probability) that the psychiatric condition(s) was aggravated by the Veteran's active service?  

(d)  For each diagnosis that did not exist prior to service, the examiner should set forth a medical opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified psychiatric disorder(s) was incurred in or is otherwise related to service.  

(e)  The examiner should note that the Veteran's claimed stressor relating to a shooting incident aboard ship in 1987 is not verified by the RO.  

A rationale for any opinion reached should be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative and explain if there is any additional information that would assist him or her in producing a non-speculative opinion.  

3.  Develop and adjudicate the issue of entitlement to a TDIU that has been raised by the record by the Veteran's various contentions that he is unemployable due to his severe headaches.  Do not return this issue to the Board unless the Veteran perfects an appeal after the issuance of a statement of the case.  

4.  After all development has been completed, the RO should readjudicate the issues.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


